15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                 
       
 1                         UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3     
 4                                 August Term, 2015 
 5                                             
 6               (Argued:  February 18, 2016            Decided: July 29, 2016) 
 7                                             
 8                               Docket No. 15‐3168‐cv 
 9    ________________________________________________________________________ 
10                                             
11                                NATHANIEL WRIGHT, 
12                                             
13                                                  Plaintiff‐Appellant, 
14     
15                                         ‐ v. ‐ 
16                                             
17      NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, 
18      ANTHONY ANNUCCI, Acting Commissioner of Department of Corrections and 
19         Community Supervision, CHARLES KELLY, JR., Superintendent; Marcy 
20                                Correctional Facility,  
21                                             
22                                                 Defendants‐Appellees. 
23    ________________________________________________________________________ 
24 
25    Before:      WINTER, HALL, and DRONEY, Circuit Judges. 
26     
27           Nathaniel  Wright,  a  mobility‐impaired  inmate  in  the  custody  of  the  New 
28    York  State  Department  of  Corrections  and  Community  Supervision,  appeals  a 
29    decision  from  the  United  States  District  Court  for  the  Northern  District  of  New 
30    York  (D’Agostino,  J.)  granting  summary  judgment  against  him  on  his  claims 
31    under  the  Americans  with  Disabilities  Act  (“ADA”)  and  the  Rehabilitation  Act 
32    (“RA”).    The  district  court  denied  declaratory  and  injunctive  relief  that  would 
33    have  allowed  Wright  to  use  his  motorized  wheelchair  while  he  is  incarcerated. 
                                                    
      
        The Clerk of Court is respectfully directed to amend the caption as set forth 
      above. 

                                                   1 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                             
       
 1    Because we determine that Department of Corrections’ blanket ban on motorized 
 2    wheelchairs violates the ADA and the RA and that there is a dispute of material 
 3    fact  as  to  whether  defendants  provided  Wright  meaningful  access  to  DOCCS 
 4    services  or  would  be  unduly  burdened  by  allowing  Wright  the  use  of  his 
 5    motorized  wheelchair,  we  vacate  the  judgment  and  remand  for  further 
 6    proceedings. 
 7     
 8     
 9                                     JOSHUA T. COTTER, Legal Services of Central New 
10                                     York, Inc., Syracuse, NY, for Plaintiff‐Appellant. 
11                                      
12                                     KATE H. NEPVEU, Assistant Solicitor General 
13                                     (Barbara D. Underwood, Solicitor General & 
14                                     Andrea Oser, Deputy Solicitor General, on the 
15                                     brief), for Eric T. Schneiderman, Attorney General 
16                                     of the State of New York, Albany, NY, for 
17                                     Defendants‐Appellees. 
18                                      
19                                      
20    WINTER and HALL, Circuit Judges: 
21 
22           Appellant Nathaniel Wright, a mobility‐impaired inmate who suffers from 

23    cerebral palsy and scoliosis, brought suit against the New York State Department 

24    of  Corrections  and  Community  Supervision  and  certain  of  its  officers 

25    (collectively,  “DOCCS”)  under  Title  II  of  the  Americans  with  Disabilities  Act 

26    (“ADA”)  and  Section  504  of  the  Rehabilitation  Act  (“RA”)  seeking  declaratory 

27    and  injunctive  relief  allowing  him  to  use  his  motorized  wheelchair  within 

28    DOCCS  facilities.    Wright  makes  three  arguments:  (1)  DOCCS’s  mobility 

29    assistance  program  is  not  a  reasonable  accommodation  for  his  disability,  (2) 


                                                   2 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    allowing  him  to  use  his  motorized  wheelchair  would  not  unduly  burden 

 2    DOCCS,  and  (3)  DOCCS’s  blanket  ban  on  motorized  wheelchairs  violates  the 

 3    ADA and RA.  After discovery, the district court granted summary judgment in 

 4    favor  of  DOCCS  and  determined  that  the  mobility  assistance  program  gives 

 5    Wright meaningful access to prison programs, benefits, and services. 

 6           We  hold  that  the  district  court  erred  by  granting  summary  judgment  in 

 7    favor of DOCCS because there is a genuine dispute of material fact as to whether 

 8    the  mobility  assistance  program  provides  Wright  meaningful  access  to  DOCCS 

 9    services and as to whether allowing Wright the use of his motorized wheelchair 

10    would  unduly  burden  DOCCS.    In  arriving  at  this  conclusion,  we  further  hold 

11    that DOCCS’s blanket ban on motorized wheelchairs—without an individualized 

12    inquiry  into  the  risks  of  allowing  a  mobility‐impaired  inmate  to  use  his  or  her 

13    motorized  wheelchair—violates  the  ADA  and  the  RA.    We  therefore  vacate  the 

14    grant of summary judgment and remand for further proceedings consistent with 

15    this opinion. 

16                                        BACKGROUND 

17           Wright has lived with cerebral palsy and scoliosis all his life.  As a result of 

18    cerebral palsy, Wright’s legs are severely deformed.  He can walk only for very 



                                                   3 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                   
       
 1    short  distances  and  only  with  the  aid  of  a  cane.    Since  April  2012,  Wright  has 

 2    been incarcerated in various New York state jails and prisons.  For twenty years 

 3    prior  to  incarceration,  however,  he  enjoyed a  self‐sufficient life  through  the  use 

 4    of  a  doctor‐prescribed,  and  Medicaid‐provided,  motorized  wheelchair.    His 

 5    expressed need to continue using his motorized wheelchair while in prison is the 

 6    impetus for this lawsuit. 

 7           Wright  was  initially  incarcerated  in  Monroe  County  Jail,  where  he  was 

 8    allowed  to  use  his  motorized  wheelchair  in  the  general  population  without 

 9    incident.    In  October  2012,  he  was  transferred  to  DOCCS  custody  at  the  Elmira 

10    Correctional Facility (“Elmira”).  After a prison nurse practitioner examined him, 

11    Wright  was  deemed  to  have  a  “permanent  limitation,”  given  a  medical 

12    restriction  permit,  and  allowed  to  use  his  motorized  wheelchair  while  in  the 

13    infirmary ward.  Joint App’x at 49.  After a brief two‐week stay at Elmira, Wright 

14    was  transferred  to  Marcy  Correctional  Facility  (“Marcy”).    About  a  year  later 

15    Wright  was  transferred  to  Franklin  Correctional  Facility  (“Franklin”)  where  he 

16    remains  incarcerated.    Wright’s  claims  are  premised  on  his  time  at  both  Marcy 

17    and Franklin.  




                                                    4 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                               
       
 1           Upon  arrival  at  Marcy,  DOCCS  personnel  seized  Wright’s  motorized 

 2    wheelchair  and  provided  him  with  a  manual  wheelchair  and  a  quad  cane.  

 3    Wright  was  also  provided  knee  pads  and  was  allowed  to  use  his  customized 

 4    chair  cushion  with  his  DOCCS‐issued  manual  wheelchair.    DOCCS  informed 

 5    Wright that he would be assigned an inmate mobility aide to move him around 

 6    the facility.  Shortly after his motorized wheelchair was confiscated, Wright filed 

 7    a  prison  grievance  seeking  “reasonable  accommodations  needed  to  get  around 

 8    the  facility  independently  (i.e.  [his]  power  wheelchair).”    Id.  at  23.    Marcy 

 9    Superintendent  Kelly  denied  the  grievance,  finding  that  Wright’s  needs  were 

10    already  met.    Superintendent  Kelly  also  declared  that,  because  “the 

11    possession/use  of  a  motorized  wheelchair  in  a  correctional  setting  includes 

12    numerous safety & security issues, Departmental policy is to preclude the use of 

13    such  items  by  offenders.”  Id.    This  decision  was  later  upheld  on  appeal  by 

14    DOCCS’s  Central  Office  Review  Committee  (“CORC”),  which  noted  that  “the 

15    motorized wheelchair was appropriately denied for legitimate security concerns 

16    regarding the strength of the battery, massive amount of wiring, etc.”  Id. at 25.  

17    CORC stated that Wright’s needs were already being reasonably accommodated 

18    because  he  had  been  given  a  manual  wheelchair  and  was  “assigned  another 



                                                   5 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    inmate  who  is  programmed  as  a  mobility  aide  to  assist  him  with  daily  living 

 2    activities and movement within the facility.”  Id. 

 3           DOCCS  has  a  blanket  policy  that  precludes  the  use  of  motorized 

 4    wheelchairs  by  inmates.    Mobility‐impaired  inmates  who  cannot  propel 

 5    themselves  in  a  manual  wheelchair  must  rely  upon  inmate  mobility  aides  to 

 6    move  throughout  the  facility  and  to  attend  programs  and  services.  At  Marcy, 

 7    Wright  was  assigned  a  specific  mobility  aide  who  knew  Wright’s  general 

 8    schedule and for whom other aides would substitute as necessary.  At Franklin, 

 9    however,  Wright  was  not  assigned  specific  mobility  aides;  instead,  he  received 

10    assistance  from  a  pool  of  trained  inmates.    Franklin  provides  four  trained 

11    mobility aides for each mobility‐impaired inmate.  In both facilities Wright could 

12    utilize  mobility  aides  only  if  he  put  in  a  request  for  assistance  with  “Housing 

13    Unit Officers well in advance.”  Id. at 308. 

14           Wright alleges that the mobility assistance program does not provide him 

15    meaningful  access  to  prison  programs  and  services.    According  to  Wright,  his 

16    disability is such that he is only able to move himself in a manual wheelchair for 

17    short periods of time and for short distances because using a manual wheelchair 




                                                   6 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                   
       
 1    causes  him  physical  pain.    As  a  result,  he  is  almost  entirely  dependent  on  the 

 2    mobility assistance program, which he attests is unreliable and ineffective.  

 3           For example, Wright, at times, has had to ask as many as six mobility aides 

 4    for help before finding a willing aide.  On multiple occasions he has been unable 

 5    to go to the law library and missed morning sick calls, doctor appointments, and 

 6    meals.  Late at night, he often does not “bother” the mobility aides and instead 

 7    attempts to propel himself to the bathroom.  Joint App’x at 155.  Even though his 

 8    cell  is  about  thirty  feet  from  the  bathroom,  making  this  trip  on  his  own  causes 

 9    him  a  great  deal  of  pain,  and,  on  more  than  one  occasion,  he  has  defecated  or 

10    urinated on himself.  Wright has been unable to perform a number of jobs that he 

11    would otherwise be able to perform if he had access to his motorized wheelchair, 

12    including  being  a  part  of  the  lawn  and  grounds  crew.    Finally,  Wright  avoids 

13    recreational  time  in  the  yard  because  he  fears  he  would  be  unable  to  escape 

14    quickly in the event of a prison fight, and when he is forced to spend recreational 

15    time  in  the  yard,  he  is  physically  and  socially  isolated  because  no  inmates  are 

16    willing to push him around. 

17           While Wright has testified that the mobility assistance program has caused 

18    him,  among  other  things,  indignity  and  embarrassment,  he  has  never  filed  a 



                                                    7 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    grievance identifying  a  specific  aide  who  refused to  push  him.    He did  file  one 

 2    grievance at Franklin alleging that he missed a doctor’s appointment because no 

 3    mobility  aide  was  willing  to  push  him.    An  investigation  later  found,  however, 

 4    that  Wright  missed  this  appointment  as  a  result  of  a  facility  inmate  count,  not 

 5    because  a  mobility  aide  was  unavailable.    According  to  Wright,  he  has  chosen 

 6    not to identify shirking mobility aides because a person in his “condition [] can’t 

 7    afford being labeled a snitch.”  Joint App’x at 189. 

 8           On  May  15,  2013,  Wright  commenced  this  action,  alleging  that  DOCCS 

 9    discriminated  against  him  and  failed  to  provide  him  with  a  reasonable 

10    accommodation in violation of the ADA and the RA.  On July 1, 2013, he moved 

11    for  a  preliminary  injunction  seeking  the  return  of  his  motorized  wheelchair 

12    pending a determination of his suit on the merits.  The District Court denied the 

13    motion.    We  affirmed  this  decision  by  summary  order,  determining  that  “the 

14    District  Court  did  not  abuse  its  discretion  in  denying  Wright’s  preliminary 

15    injunction.”  Wright v. Dep’t of Corr. & Cmty. Supervision, 568 Fed. App’x 53, 55 

16    (2d Cir. 2014).  We declined, however, to give a “view on the merits” of Wright’s 

17    ADA  and  RA  claims  and  “encourage[d]  the  District  Court  to  consider  whether 




                                                   8 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
       
 1    DOCCS is an outlier among state prison systems in denying prisoners the use of 

 2    motorized wheelchairs.”  Id. 

 3           On  July  3,  2014,  Wright  filed  a  second  amended  complaint  “seek[ing] 

 4    declaratory and injunctive relief to compel [DOCCS] to allow [Wright the] use of 

 5    his personal motorized wheelchair within DOCCS facilities.”  Joint App’x at 63.  

 6    Wright set forth evidence that thirty state prison systems and the Federal Bureau 

 7    of Prisons allow mobility‐impaired inmates to use motorized wheelchairs, at the 

 8    very least, on a case‐by‐case basis.  Only eleven states, including New York, have 

 9    a blanket ban on the use of motorized wheelchairs.    

10           DOCCS employees outlined a number of security concerns with motorized 

11    wheelchairs beyond their potential use as a weapon, including the following: (1) 

12    motorized  wheelchairs  are  heavy,  weighing  between  228  and  278  pounds,  and 

13    can  injure  individuals  who  are  inadvertently  hit  by  them;  (2)  they  are  complex 

14    machines  that  cannot  easily  be  inspected  and  can  be  used  to  hide  contraband; 

15    and  (3)  motorized  wheelchairs  are  powered  by  potentially  dangerous  acid 

16    batteries. 

17           In response, Wright produced evidence to counter these security concerns. 

18    He  provided  a  DOCCS  directive  stating  that  prisoners  are  allowed  to  have 



                                                   9 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    electric  typewriters,  lamps,  audio  equipment,  and  hair  dryers—devices  which 

 2    have  wires  or  batteries  and  in  which  contraband  could  be  hidden.    Wright 

 3    provided  an  affidavit  from  Eldon  Vail,  a  former  Secretary  for  the  Washington 

 4    State Department of Corrections, who stated that the Washington prison system 

 5    allows motorized wheelchairs on a case‐by‐case basis and that he was unaware 

 6    of  a  single  incident  or  problem  involving  an  inmate’s  use  of  a  motorized 

 7    wheelchair.  Vail also noted that mobility‐impaired inmates who use motorized 

 8    chairs  are  easier  to  manage,  and  he  observed  that  DOCCS  had  not  actually 

 9    assessed  the  individualized  risks  associated  with  allowing  Wright  to  use  his 

10    motorized  wheelchair.    He  also  stated  that  had  DOCCS  staff  actually  inspected 

11    Wright’s  motorized  wheelchair,  they  would  have  found  that  the  battery  and 

12    wiring  of  the  wheelchair  are  “secured  in  such  a  way  that  tools  are  required  to 

13    access them.” Joint App’x at 103.  Vail also asserted that because Wright has had 

14    no  behavioral  problems  while  incarcerated,  Wright’s  use  of  a  motorized 

15    wheelchair was unlikely to be a security concern. 

16           After  discovery,  the  parties  cross‐moved  for  summary  judgment.    On 

17    September  30,  2015,  the  district  court  denied  Wright’s  motion  and  granted 

18    DOCCS’s  cross‐motion.    The  court  first  found  that  Wright  had  not  established 



                                                  10 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                      
       
 1    that  DOCCS’s  “blanket  policy  prohibiting  the  use  of  motorized  wheelchairs 

 2    within  their  prisons  violates  his  []  rights  under  the  ADA/RA  .  .  .  .”    Wright  v. 

 3    Dep’t  of  Corr.  &  Cmty.  Supervision,  No.  9:13‐cv‐564,  2015  WL  5751064,  at  *15 

 4    (N.D.N.Y. Sept. 30, 2015).  The district court then held that the mobility assistance 

 5    program  was  a  reasonable  accommodation  for  Wright’s  disability,  determining 

 6    that it “gave him meaningful access to the [prison] facilities’ programs, benefits, 

 7    and services.”  Id.  The district court, in the alternative, denied Wright’s request 

 8    for injunctive relief because he failed to issue a formal administrative complaint 

 9    or  engage  in  an  interactive  mediation  process  with  DOCCS.    Id.  at  16.    Wright 

10    appealed. 

11                                           DISCUSSION  

12       a. Standard of Review 

13           We review de novo the district court’s grant of summary judgment in favor 

14    of DOCCS.  See Bermudez v. City of N. Y., 790 F.3d 368, 373 (2d Cir. 2015).    We 

15    “resolve all ambiguities and draw all permissible factual inferences in favor” of 

16    the  non‐moving  party,  Patterson  v.  Cty.  of  Oneida,  N.Y.,  375  F.3d  206,  219  (2d 

17    Cir.  2004),  and  will  affirm  summary  judgment  only  if  the  moving  party  shows 




                                                    11 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                   
       
 1    that  “there  is  no  genuine  dispute  as  to  any  material  fact  and  the  movant  is 

 2    entitled to judgment as a matter of law[,]” Fed. R. Civ. P. 56(a).  

 3       b. ADA and RA Claims 

 4           Title II of the ADA requires that “no qualified individual with a disability 

 5    shall, by reason of such disability, be excluded from participation in or be denied 

 6    the  benefits  of  the  services,  programs,  or  activities  of  a  public  entity,  or  be 

 7    subjected to discrimination by any such entity.”  42 U.S.C. § 12132.  Section 504 of 

 8    the  RA  requires  that  “[n]o  otherwise  qualified  individual  with  a 

 9    disability . . . shall, solely by reason of her or his disability, be excluded from the 

10    participation  in,  be  denied  the  benefits  of,  or  be  subjected  to  discrimination 

11    under  any  program  or  activity  receiving  Federal  financial  assistance . . . .”  29 

12    U.S.C. § 794(a).  Because the standards under both statutes are generally the same 

13    and  the  subtle  distinctions  between  the  statutes  are  not  implicated  in  this  case, 

14    “we treat claims under the two statutes identically.”  Henrietta D. v. Bloomberg, 

15    331 F.3d 261, 272 (2d Cir. 2003).    

16           In order to establish a prima facie violation under these acts, Wright must 

17    show that 1) he is a qualified individual with a disability; 2) DOCCS is an entity 

18    subject  to  the  acts;  and  3)  he  was  denied  the  opportunity  to  participate  in  or 



                                                   12 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                 
       
 1    benefit  from  DOCCS’s  services,  programs,  or  activities  or  DOCCS  otherwise 

 2    discriminated  against  him  by  reason  of  his  disability.    Id.    Wright  undoubtedly 

 3    satisfies  the  first  two  elements:  DOCCS  does  not  dispute  that  Wright  is  a 

 4    qualified individual because he suffers from cerebral palsy and scoliosis or that 

 5    DOCCS is an entity that is subject to the statutes.  Fulton v. Goord, 591 F.3d 37, 

 6    43 (2d Cir. 2009) (recognizing that DOCCS is subject to the ADA and RA).  Both 

 7    the ADA and the RA undoubtedly apply to state prisons and their prisoners.  See 

 8    Pa.  Dep’t  of  Corr.  v.  Yeskey,  524  U.S.  206,  209  (1998)  (holding  the  ADA 

 9    “unmistakably  includes  State  prisons  and  prisoners  within  its  coverage”).    The 

10    parties, however, dispute the third element:  whether DOCCS denies Wright the 

11    opportunity  to  participate  in  or  benefit  from  prison  services,  programs,  or 

12    activities.  Wright asserts that DOCCS discriminated against him under a “failure 

13    to  make  a  reasonable  accommodation”  theory.    Fulton,  591  F.3d  at  43  (internal 

14    quotation omitted). 

15           In examining this claim, we ask whether a plaintiff with disabilities “as a 

16    practical  matterʺ  was  denied  “meaningful  access”  to  services,  programs  or 

17    activities to which he or she was “legally entitled.”  Henrietta D., 331 F.3d at 273.  

18    DOCCS  implements  “programs,  services,  or  activities”  because,  among  other 



                                                  13 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                    
       
 1    things,  they  “provide  inmates  with  many  recreational  ‘activities,’  medical 

 2    ‘services,’  and  educational  and  vocational  programs . . . .’”    Yeskey,  524  U.S.  at 

 3    210.    In  order  “to  assure  meaningful  access,  reasonable  accommodations  in  the 

 4    [] program[s] or benefit[s] may have to be made.”  Alexander v. Choate, 469 U.S. 

 5    287, 301 (1985).  “The hallmark of a reasonable accommodation is effectiveness.”  

 6    Dean  v.  Univ.  at  Buffalo  Sch.  of  Med.  &  Biomedical  Scis.,  804  F.3d  178,  189  (2d 

 7    Cir. 2015).  Specifically, a reasonable “accommodation need not be ‘perfect’ or the 

 8    one ‘most strongly preferred’ by the []plaintiff, but it still must be ‘effective[.]’”  

 9    Id.  (quoting  Noll  v.  Int’l  Bus.  Machs.  Corp.,  787  F.3d  89,  95  (2d  Cir.  2015)).  

10    Determining  the  “reasonableness  of  an []  accommodation  is  a  ‘fact‐specific’ 

11    question  that  often  must  be  resolved  by  a  factfinder.”    Noll,  787  F.3d  at  94 

12    (internal  quotation  omitted).    A  defendant  is  “entitled  to  summary  judgment 

13    only  if  the  undisputed  record  reveals  that  the  plaintiff  was  accorded  a  ‘plainly 

14    reasonable’  accommodation.”    Dean,  804  F.3d  at  189  (quoting  Noll,  787  F.3d  at 

15    94).  

16             1. Reasonableness of DOCCS’s accommodation  
17     
18             A  reasonable  accommodation  must  provide  effective  access  to  prison 

19    activities  and  programs.  See,  e.g.,  Randolph  v.  Rodgers,  170  F.3d  850,  858  (8th 



                                                   14 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                 
       
 1    Cir.  1999) (holding  a  deaf  inmate’s “limited  participation”  in  activities does  not 

 2    support  a  finding  that  although  he  did  not  have  an  interpreter,  he  “enjoyed 

 3    meaningful  access”).    That  is,  the  accommodation  must  overcome  structural 

 4    impediments  and  non‐trivial  temporal  delays  that  limit  access  to  programs, 

 5    services, and activities.  See Celeste v. E. Meadow Union Free Sch. Dist., 373 Fed. 

 6    App’x. 85, 88 (2d Cir. 2010) (finding sufficient evidence for a jury to conclude that 

 7    a  mobility‐impaired  student  was  denied  meaningful  access  because  he  was 

 8    “forced [] to take a ten minute detour” in order to participate as the manager of 

 9    his school’s football team).  An accommodation is not plainly reasonable if it is so 

10    inadequate  that  it  deters  the  plaintiff  from  attempting  to  access  the  services 

11    otherwise available to him.  See Disabled in Action v. Bd of Elections in City of 

12    N. Y., 752 F.3d 189, 200 (2d Cir. 2014) (recognizing that “deterrence constitutes an 

13    injury  under  the  ADA”  (quoting  Kreisler  v.  Second  Ave.  Diner  Corp.,  731  F.3d 

14    184,  188  (2d  Cir.  2013))).    In  short,  providing  meaningful  access  requires  just 

15    that—granting  inmates  meaningful  participation  in  prison  activities  and 

16    programs. 

17           In  order  to  accommodate  Wright’s  disability,  DOCCS  provided  Wright  a 

18    quad  cane,  a  manual  wheelchair,  use  of  his  customized  cushion,  knee  pads, 



                                                  15 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
       
 1    wheelchair accessible living space, and access to mobility aides from the mobility 

 2    assistance program. The district court determined that this accommodation was 

 3    reasonable and that there were no material disputes of fact over whether DOCCS 

 4    “provided [Wright] with reasonable accommodations that gave him meaningful 

 5    access to [prison] programs, benefits, and services.”  Wright, 2015 WL 5751064 at 

 6    *15.    We  disagree.    On  this  record,  we  cannot  determine  that  DOCCS’s 

 7    accommodations  are  plainly  reasonable  and  effectively  provide  Wright 

 8    meaningful  access  to  prison  programs,  benefits,  and  services  because  there  is 

 9    evidence that indicates the mobility assistance program fails to allow Wright to 

10    move freely throughout the DOCCS facility and discourages his participation in 

11    prison activities. 

12           Wright testified that while at the Marcy and Franklin facilities he has been 

13    unable  to  access  programs,  services,  and  activities  that  other  inmates  routinely 

14    access.  He stated that he has been, at times, unable to visit the law library and 

15    has  missed  multiple  morning  sick  calls,  doctor  appointments,  and  meals.    He 

16    states  that  he  defecated  or  urinated  on  himself  on  more  than  one  occasion, 

17    because he was unable to propel himself to a bathroom.  A number of jobs that 

18    he hoped to perform—such as being a member of the lawn and grounds crew—



                                                  16 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
       
 1    are unavailable to him.  Finally, he attests that he avoids recreational time in the 

 2    prison yard because he fears he would be unable to escape quickly in the event of 

 3    a prison fight and he feels socially isolated without the ability to move about the 

 4    yard.    Undoubtedly,  these  shortcomings  are  examples  of  Wright  being  denied 

 5    meaningful  access  to  prison  services,  programs,  and  activities.  See,  e.g., 

 6    Randolph, 170 F.3d at 858.  

 7           This  lack of  meaningful  access,  moreover,  appears  to  be a direct  result  of 

 8    the  ineffectiveness—in  design  and  implementation—of  the  mobility  assistance 

 9    program.    Indeed,  at  both  Franklin  and  Marcy  the  mobility  assistance  program 

10    required  Wright  to  request  mobility  aides  from  ʺHousing  Unit  Officers  well  in 

11    advance.ʺ    Joint  Appʹx  at  308  (emphasis  added).    This  aspect  of  the  program 

12    prevents Wright from effectively moving about the facility and discourages him 

13    from participating in prison activities. See Disabled in Action, 752 F.3d at 200.  A 

14    mobility‐impaired inmate that must book a mobility aide ʺwell in advanceʺ will 

15    be  unlikely,  for  example,  to  obtain  assistance  when  a  sudden  need  to  use  the 

16    restroom arises and will probably avoid the prison yard, lest he or she be unable 

17    to escape a prison fight quickly.  




                                                  17 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1           Wright’s  deposition  testimony,  when  credited,  leads  to  the  further 

 2    conclusion  that  the  mobility  assistance  program,  in  practice,  is  ineffective 

 3    because  it  requires  Wright  to  seek  out  and  rely  upon  the  cooperation  of  other 

 4    inmates.  See Am. Council of the Blind v. Paulson, 525 F.3d 1256, 1269 (D.C. Cir. 

 5    2008) (noting that the ADA and RA emphasize that for disabled individuals the 

 6    “enjoyment  of  a  public  benefit  is  not  contingent  upon  the  cooperation  of  third 

 7    persons”).  Wright has, at times, had to ask as many as six mobility aides for help 

 8    before finding a willing inmate.  While the district court faults Wright for failing 

 9    to  request  mobility  aides  in  advance  and  for  informally  requesting  help  from 

10    mobility aides whenever he needed one, as noted above, by requiring inmates to 

11    make  a  formal  request  in  advance  for  an  aide,  DOCCS  has  created  a  system 

12    which fails to provide inmates with mobility assistants in situations where their 

13    need  to  move  cannot  be  contemplated  in  advance.    In  other  words,  rather  than 

14    constituting  a  reason  to  fault  Wright’s  efforts  to  obtain  help,  Wright’s  informal 

15    requests  for  assistance  are  a  reasonable  response  to  the  mobility  assistance 

16    program’s inadequate procedures to meet Wright’s spontaneous needs.  Wright’s 

17    sporadic use of the formal requests thus does not diminish his argument that the 

18    mobility assistance program is not plainly reasonable.   



                                                  18 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1           The district court granted summary judgment in favor of DOCCS, in part, 

 2    because it did not credit Wright’s deposition testimony and concluded that it was 

 3    “entirely implausible that incidents such as [those alleged by Wright] would not 

 4    be documented by the prison staff in some way.”   Wright, 2015 WL 5751064 at 

 5    *11.  But, as we repeatedly iterate, “[i]n determining whether summary judgment 

 6    [is]  appropriate,  we  must  resolve  all  ambiguities  and  draw  all  inferences”  in 

 7    Wright’s  favor.    Parker  v.  Columbia  Pictures  Indus.,  204  F.3d  326,  332  (2d  Cir. 

 8    2000);  see  also  Simpson  v.  City  of  N.  Y.,  793  F.3d  259,  265  (2d  Cir.  2015) 

 9    (“Assessments  of  credibility  and  choices  between  conflicting  versions  of  the 

10    events  are  matters  for  the  jury,  not  for  the  court  on  summary  judgment.” 

11    (internal quotation omitted)).  Contrary to the district court’s views, it is entirely 

12    plausible that these incidents went undocumented because Wright did not report 

13    them.  Understandably, a mobility‐impaired inmate—who must rely in large part 

14    on  his  fellow  prisoners  for  basic  assistance—may  hesitate  to  report  instances  of 

15    neglect.    It  takes  no  imagination  to  conclude  that  making  such  a  report  would 

16    likely  require  identifying  a  less  than  responsive  mobility  aide  which  at  worst 

17    could put Wright in danger and at best further inhibit future assistance.  Wright 

18    testified as much, stating that he did not complain about the program because an 



                                                  19 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    inmate “in [his] condition [could not] afford being labeled a snitch.” Joint Appʹx 

 2    at  189.    In  any  event,  whether  the  mobility  assistance  program  functions  in  the 

 3    manner that Wright describes is a question of fact to be determined at trial. 

 4           While  it  is  true  that  allowing  “a  party  to  defeat  a  motion  for  summary 

 5    judgment by offering purely conclusory allegations of discrimination, absent any 

 6    concrete particulars, would necessitate a trial” in all discrimination actions, Meiri 

 7    v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985), here—with the exception of a missed 

 8    doctor  appointment  that  appears  to  have  been  the  result  of  a  facility  inmate 

 9    count rather than shirking by mobility aides—DOCCS has provided no evidence 

10    contradicting  any  of  Wrightʹs  examples  of  the  mobility  assistance  program’s 

11    shortcomings.  Cf. id. at 997–98 (affirming summary judgment where testimony 

12    contained “numerous undisputed examples of inappropriate behavior exhibited 

13    [by the appellant]”).   

14           DOCCS  and  the  district  court  rely  on  Mason  v.  Correctional  Medical 

15    Services, Inc., 559 F.3d 880 (8th Cir. 2009), as an example of a court upholding as 

16    adequate  for  a  disabled  individual  an  accommodation  comparable  to  the 

17    mobility  assistance  program.    The  facts  of  Mason,  however,  are  easily 

18    distinguishable.  The  Eighth  Circuit  ruled  that  a  state  prison  need  not  furnish 



                                                  20 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
       
 1    Mason,  a  blind  inmate,  with  computer  dictation  software  because  there  was  no 

 2    dispute that his prison‐assigned reader provided him with “meaningful access to 

 3    prison  benefits.”    Id.  at 887.   Unlike  Wright and the  mobility  aides, Mason  was 

 4    able  to  choose  his  reader,  who  “escort[ed]  him  everywhere  he  [went]  and 

 5    assist[ed]  him  with  anything  that  he  need[ed].”    Id.    Even  though  Mason  did 

 6    complain  that  his  reader  was  not  always  available,  Mason  cited  only  one 

 7    example of such unavailability.  Id.  Here, by contrast, the record viewed in the 

 8    light  most  favorable  to  Wright  demonstrates  that  mobility  aides  were  often 

 9    unavailable  and  certainly  did  not  escort  him  everywhere,  assisting  him  with 

10    everything he needed; in Franklin, moreover, Wright was not given a dedicated 

11    mobility aide. 

12           Put  simply,  an  examination  of  the  record—with  reasonable  inferences 

13    drawn  in  Wright’s  favor—demonstrates  that  the  mobility  assistance  program  is 

14    fundamentally  in  tension  with  the  ADA  and  RA’s  “emphasis  on  independent 

15    living and self‐sufficiency[, which] ensures that, for the disabled, the enjoyment 

16    of  a  public  benefit  is  not  contingent  upon  the  cooperation  of  third  persons.ʺ  

17    Paulson,  525  F.3d  at  1269;  see  Disabled  in  Action,  752  F.3d  at  200  (upholding 

18    district  court’s  grant  of  summary  judgment  to  mobility  and  vision‐impaired 



                                                  21 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                              
       
 1    voter  plaintiffs  against  defendant‐city  board  of  elections  because  although 

 2    plaintiffs “were ultimately able to cast their vote with the fortuitous assistance of 

 3    others,  the  purpose  of  the  Rehabilitation  Act  is  ‘to  empower  individuals  with 

 4    disabilities  to  maximize  employment,  economic  self‐sufficiency,  independence, 

 5    and  inclusion  and  integration  into  society’”  (quoting  29  U.S.C.  §  701(b)(1))).  

 6    While  we  are  sensitive  to  the  fact  that  prisons  are  unique  environments  with 

 7    heightened security and safety concerns, see Pierce v.  Cty. of Orange, 526 F.3d 

 8    1190, 1216–17 (9th Cir. 2008), because the ADA and RA “unmistakably” apply to 

 9    State  prisons  and  prisoners,  Yeskey,  524  U.S.  at  209,  DOCCS  is  statutorily 

10    required  to  ensure  that  all  of  their  inmates,  including  Wright,  have  the 

11    opportunity  effectively  to  access  the  services  and  programs  DOCCS  provides.1  

12    Viewing  the  record  through  the  lens  we  are  required  to  employ,  there  remain 

13    disputes  of  fact  as  to  whether  the  mobility  assistance  program  is  a  plainly 

14    reasonable accommodation to meet Wright’s needs.  As a matter of law, it is not.   

15           Even  though  we  conclude  that  the  mobility  assistance  program  is  not 

16    plainly  reasonable  as  a  matter  of  law,  we  may  affirm  a  grant  of  summary 


                                                    
      1  To  the  extent  that  a  prison’s  unique  environment  presents  added  costs  for 

      accommodating  a  disabled  prisoner’s  proposed  accommodation,  this  concern  is 
      properly evaluated under the burden shifting analysis below. See infra at 30–33.  

                                                  22 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    judgment  on  any  basis  that  finds  “sufficient  support  in  the  record,  including 

 2    grounds not relied on by the district court.” Lotes Co., Ltd. v. Hon Hai Precision 

 3    Indus. Co., 753 F.3d 395, 413 (2d Cir. 2014) (internal quotation omitted).  We thus 

 4    consider  further  whether,  “under  the  applicable  burden  []  shifting  framework 

 5    elaborated  below,”  Wright’s  “proposed  accommodation  would  have  been 

 6    reasonable.” Dean, 804 F.3d at 189.  

 7           2. Reasonableness of allowing Wright to use his motorized wheelchair 
 8               
 9           We  have  not  previously  applied  the  ADA  and  RA  burden  shifting 

10    framework  to  a  proposed  reasonable  accommodation  in  the  prison  context. 

11    However,  we  routinely  employ  this  framework  in  the  employment  context,  see 

12    Borkowski  v.  Valley  Cent.  Sch.  Dist.,  63  F.3d  131,  137–39  (2d  Cir.  1995),  and 

13    recently  extended  it  to  the  educational  context,  see  Dean,  804  F.3d  at  190.  

14    Adopting the well‐established ADA and RA burden shifting framework here, the 

15    plaintiff  “bears  the  initial  burdens  of  both  production  and  persuasion  as  to  the 

16    existence of an accommodation” that is “facial[ly] reasonable[].” Id.   The burden 

17    of  persuasion  then  shifts  to  the  defendant  to  “rebut  the  reasonableness  of  the 

18    proposed  accommodation.”  Id.    “This  burden  of  non‐persuasion  is  in  essence 

19    equivalent  to  the  ‘burden  of  showing,  as  an  affirmative  defense,  that  the 



                                                  23 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                   
       
 1    proposed  accommodation  would  cause  [the  defendant]  to  suffer  an  undue 

 2    hardship.’”  Id.  (quoting  Borkowski,  63  F.3d  at  138).    We  now  apply  this 

 3    framework  to  determine  whether  Wright’s  requested  accommodation—the  use 

 4    of his motorized wheelchair—would have been reasonable.   

 5           Wright  faces  only  a  “‘light  burden  of  production’  as  to  the  facial 

 6    reasonableness  of  [his  proposed]  accommodation.”    Dean,  804  F.3d  at  190 

 7    (internal quotation omitted).  On this record, Wright has met that burden.  It is 

 8    undisputed  that  Wright  lived  a  self‐sufficient  life  with  the  aid  of  his  motorized 

 9    wheelchair  for  fifteen  years  prior  to  his  incarceration.    When  he  first  entered 

10    DOCCS  custody,  a  prison  nurse  determined  that  Wright  has  a  “permanent 

11    limitation,”  and,  he  was  allowed,  on  a  temporary  basis,  to  use  his  motorized 

12    wheelchair.  Finally, Wright testified that, because of his cerebral palsy, he cannot 

13    turn  his  wrists  sufficiently  to  operate  a  manual  wheelchair.    The  evidence, 

14    therefore,  supports  the  conclusion  that  a  motorized  wheelchair  would  allow 

15    Wright  meaningful  access  to  prison  services,  programs,  and  activities.    Indeed, 

16    thirty state prison systems and the Federal Bureau of Prisons allow, at least on a 

17    case‐by‐case  basis,  mobility‐impaired  prisoners  to  use  motorized  wheelchairs.   




                                                   24 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
       
 1    We  hold  this  to  be  persuasive  evidence  that  Wright’s  request  for  a  motorized 

 2    wheelchair is a facially reasonable accommodation. 

 3           The burden of non‐persuasion then falls to DOCCS to show that allowing 

 4    Wright to use his motorized wheelchair would “impose undue hardship on the 

 5    operation of [its] service[s], program[s], or activit[ies.]” Dean, 804 F.3d at 190.  In 

 6    arguing that DOCCS would be unduly burdened by allowing Wright to use his 

 7    motorized  wheelchair,  DOCCS  relies  primarily  on  its  policy  of  banning  all 

 8    motorized  wheelchairs  in  its  facilities.    We  hold  that  DOCCS’s  blanket  ban  on 

 9    motorized  wheelchairs  violates  the  ADA  and  the  RA  because  it  precludes 

10    DOCCS  from  having  to  make  an  individualized  assessment  of  a  disabled 

11    inmate’s particular needs.  On the record before us, however, there is a dispute of 

12    material fact as to whether DOCCS, in this case, would suffer an undue hardship 

13    if it allowed Wright to use his motorized wheelchair in its facilities.  

14                  a. Blanket Ban  

15           The  Supreme  Court  has  held  that  Title  III  of  the  ADA  requires  that  “an 

16    individualized  inquiry  must  be  made  to  determine  whether  a  specific 

17    modification  for  a  particular  person’s  disability  would  be  reasonable  under  the 

18    circumstances . . . .”  PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 (2001).  This is so 



                                                  25 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                              
       
 1    because  the  “refusal  to  consider  [an  individual’s]  personal  circumstances  in 

 2    deciding  whether  to  accommodate  his  disability  runs  counter  to  the  clear 

 3    language  and  purpose  of  the  ADA.”    Id.    Although  Martin  was  decided  in  the 

 4    context  of  Title  III  of  the  ADA,  we  conclude  that  the  individualized  inquiry 

 5    requirement is applicable to failure to accommodate actions under Title II of the 

 6    ADA as well.  

 7           “[T]he  ADA  was  enacted  to  eliminate  discrimination  against  ʹindividualsʹ 

 8    with  disabilities.”  Id.  (emphasis  added).    The  ADA’s  legislative  history, 

 9    furthermore, makes evident that the ADA requires public entities to engage in an 

10    individualized  inquiry  before  denying  a  disabled  individualʹs  proposed 

11    accommodation.  The House Committee on Education and Labor’s report on the 

12    ADA, states that, under Title III, public accommodations “are required to make 

13    decisions based on facts applicable to individuals.”  H.R. Rep. No. 101‐485, pt. 2, 

14    at  102.  Similarly,  the  Committee,  in  outlining  the  “[s]pecific  forms  of 

15    discrimination prohibited” under Title I, explained that employers “are required 

16    to make employment decisions based on facts applicable to individual applicants 

17    or  employees,  and  not  on  the  basis  of  presumptions  as  to  what  a  class  of 

18    individuals with disabilities can or cannot do.”  Id. at 58.  In examining Title II, 



                                                  26 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                         
       
 1    the Committee strongly suggested that the individualized inquiry requirements 

 2    of  Title  I  and  III  also  apply  to  Title  II,  stating  “that  the  forms  of  discrimination 

 3    prohibited by [Title II are] identical to those set out in the applicable provisions 

 4    of titles I and III of this legislation.”  Id. at 84. 

 5           Since  Martin,  a  number  of  courts  have  held  that  Title  II  requires  public 

 6    entities  to  engage  in  an  individualized  inquiry  when  determining  whether  an 

 7    accommodation  is  reasonable.    See  Starego  v.  New  Jersey  State  Interscholastic 

 8    Athletic Assʹn, 970 F. Supp. 2d 303, 309 (D. N.J. 2013) (“While Martin’s analysis 

 9    concerned  Title  III  of  the  ADA,  its  import,  at  least  as  to  the  individualized 

10    inquiry aspect of that decision, applies with equal force to Title II.”); Cruz ex rel. 

11    Cruz v. Pa. Interscholastic Athletic Ass’n, Inc., 157 F. Supp. 2d 485, 498–99 (E.D. 

12    Pa. 2001) (“[I]n Martin, the Supreme Court made clear that a basic requirement of 

13    the  ADA  is  the  evaluation  of  a  disabled  person  on  an  individual  basis.”);  cf.  

14    Kapche v. City of San Antonio, 304 F.3d 493, 499 (5th Cir. 2002) (noting, in a Title 

15    I  case,  that  “intervening  Supreme  Court  cases  consistently  point  to  an 

16    individualized assessment mandated by the ADA under various sections of the 

17    Act.”).    More  specifically,  courts  have  applied  an  individualized  inquiry 

18    requirement  in  the  prison  context.    See  Pierce  v.  District  of  Columbia,  128  F. 



                                                      27 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                     
       
 1    Supp.  3d  250,  254  (D.D.C.  2015)  (finding  that  state  denied  a  deaf  prison  inmate 

 2    “meaningful  access  to  prison  services”  where  prison  employees  “did  nothing  to 

 3    evaluate  [plaintiff’s]  need  for  accommodation”  and  did  not  “engage  in  any 

 4    meaningful assessment of his needs”).  While these cases are not binding on this 

 5    court, we find the reasoning underlying these decisions to be persuasive.  

 6           Requiring  an  individualized  inquiry  under  Title  II  is  also  consistent  with 

 7    Title  II’s  implementing  regulations,  which  guide  us  “[i]n  interpreting  the 

 8    statutory terms” of the ADA.  Henrietta D., 331 F.3d at 273–74.  For example, a 

 9    public entity need not allow an “individual to participate in or benefit from the 

10    services,  programs,  or  activities  of  that  public  entity”  if  it  concludes,  after  “an 

11    individualized  assessment,”  that  the  individual  “poses  a  direct  threat  to  the 

12    health or safety of others.”  28 C.F.R. § 35.139.  Similarly, “[a] public entity may 

13    impose  legitimate  safety  requirements  necessary  for  the  safe  operation  of  its 

14    services,  programs,  or  activities[;  h]owever,  [it]  must  ensure  that  its  safety 

15    requirements  are  based  on  actual  risks,  not  on  mere  speculation,  stereotypes,  or 

16    generalizations  about  individuals  with  disabilities.”    28  C.F.R.  § 35.130(h)  (emphasis 

17    added).  




                                                    28 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                               
       
 1           Title  II  of  the  ADA,  therefore,  requires  that  once  a  disabled  prisoner 

 2    requests  a  non‐frivolous  accommodation,  the  accommodation  should  not  be 

 3    denied  without  an  individualized  inquiry  into  its  reasonableness.    Here,  the 

 4    record  is clear  that DOCCS  has  engaged  in  no  such  assessment.    Instead,  when 

 5    denying  Wright’s  request  to  use  his  motorized  wheelchair,  DOCCS  relied  on 

 6    general  safety  and  administrative  concerns  unconnected  to  Wright’s  specific 

 7    situation.    For  example,  Superintendent  Kelly  stated  that  because  “the 

 8    possession/use  of  a  motorized  wheelchair  in  a  correctional  setting  includes 

 9    numerous safety & security issues, Departmental policy is to preclude the use of 

10    such items by offenders.” Joint App’x at 23.  DOCCS did not evaluate Wright’s 

11    actual  motorized  wheelchair.    Nor  did  DOCCS  perform  an  appraisal  of  Wright 

12    himself,  i.e.  there  was  no  examination  of  his  propensity  to  commit  acts  of 

13    violence, his disciplinary record, his past crimes, or his physical needs.2  In short, 

14    DOCCS’s  reasons  for  rejecting  Wright’s  accommodation—to  be  able  to  use  his 


                                                    
      2  While  DOCCS’s  Chief  Medical  Officer,  Dr.  Carl  Koenigsmann,  stated  in  a 

      deposition and an affidavit that Wright’s medical needs were being met because 
      Wright  was  provided  a  manual  wheelchair,  a  cushion,  and  a  mobility  aide, 
      Koenigsmann  testified  that  he  never  examined  Wright  or  reviewed  Wright’s 
      medical  records.  Joint  App’x  at  404,  411.  Although  there  was,  in  some  general 
      respects,  an  examination  of  Wright’s  physical  needs,  it  was  by  no  means 
      individualized as required under Title II of the ADA.   

                                                  29 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                   
       
 1    motorized  wheelchair—were  not  responsive  to  Wright’s  specific  request  and 

 2    individual circumstances.  As such the response was deficient and violated Title 

 3    II of the ADA and Section 504 of the RA. 

 4                  b. Dispute of Material Fact 

 5           In  considering  whether  DOCCS  has  shown,  as  a  matter  of  law,  that  it 

 6    would  be  unduly  burdened  by  allowing  Wright  the  use  of  his  motorized 

 7    wheelchair,  we  are  cognizant  that  prisons  are  unique  environments  where 

 8    “deference to the expert views” of prison administrators is the norm.  Pierce, 526 

 9    F.3d at 1217.  In particular, administrators are well suited to determine whether 

10    an  accommodation  would  undermine  prison  “security  and  order”  or  hinder 

11    facilities  from  “operating . . . in  a  manageable  fashion.”    Id.  (quoting  Bell  v. 

12    Wolfish,  441  U.S.  520,  540  n.  23  (1979));  see  also  Crawford  v.  Indiana  Dep’t  of 

13    Corr., 115  F.3d 481, 487  (7th Cir.  1997),  abrogated  on  other  grounds  by Erickson  v. 

14    Bd. of Governors of State Colls. & Univs. for Ne. Ill. Univ., 207 F.3d 945 (7th Cir. 

15    2000) (“Terms like ‘reasonable’ and ‘undue’ are relative to circumstances, and the 

16    circumstances  of  a  prison  are  different  from  those  of  a  school,  an  office,  or  a 

17    factory, as the Supreme Court has emphasized in the parallel setting of prisoners’ 

18    constitutional  rights.”).    Indeed,  in  the  prison  context  we  often  exhibit  judicial 



                                                   30 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    restraint, “noting that courts are ill equipped to deal with the increasingly urgent 

 2    problems  of  prison  administration  and  reform.”    Giano  v.  Senkowski,  54  F.3d 

 3    1050, 1053 (2d Cir. 1995) (internal quotation omitted).   

 4           Here,  however,  Wright  has  presented  evidence  suggesting  that  the  risks 

 5    and costs of allowing him to use a motorized wheelchair are relatively low.  To 

 6    begin,  Wright  is  not  requesting  that  DOCCS  incur  financial  costs  by  providing 

 7    him  with  a  motorized  wheelchair—he  has  his  own.    Cf.  Cade  v.  Williams,  No. 

 8    5:14‐cv‐46  2014,  WL  5529743,  at  *3  (E.D.  Ark.  Oct.  31,  2014)  (finding  blind 

 9    prisoner failed to plead a plausible ADA claim where he was asking the prison 

10    system  to  teach  him  how  to  read  Braille).    Vail,  a  former  Secretary  for  the 

11    Washington  State  Department  of  Corrections,  moreover,  testified  that  Wright’s 

12    particular  motorized  wheelchair  is  relatively  safe,  requiring  tools  to  access  its 

13    battery  and  wiring.    Even  if  the  battery  and  wiring  in  Wright’s  motorized 

14    wheelchair  were  accessible,  DOCCS  already  permits  prisoners  to  use  a  number 

15    of  electronic  devices  that  have  wires  and  batteries.    This  suggests  that  one  of 

16    DOCCS’s  proffered  security  concerns—introducing  potentially  dangerous 

17    materials  into  the  facility—may  be  overstated.    As  for  whether  the  motorized 

18    wheelchair could be used to ram other inmates and staff, because Wright has no 



                                                  31 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                  
       
 1    history  of  behavioral  problems  while  in  custody,  there  is  a  basis  from  which  to 

 2    conclude that the risk of ramming is particularly low here.  

 3           DOCCS  disputes  all  of  this,  presenting  its  own  evidence  that  allowing 

 4    Wright  to  use  his  motorized  wheelchairs  would  be  unduly  burdensome.    For 

 5    example,  DOCCS  argues  that  motorized  wheelchairs  are  quite  heavy;  thereby 

 6    suggesting that even an inadvertent bump could result in injury to others.  To the 

 7    extent  that  the  Franklin  Facility,  where  Wright  is  currently  located,  has  narrow 

 8    hallways, the weight of his motorized wheelchair is of concern, and may pose a 

 9    safety  risk.    Similarly,  DOCCS  argues  that  allowing  Wright  to  use  a  motorized 

10    wheelchair will result in a number of administrative burdens, including frequent 

11    inspections  of  the  device,  requiring  transportation  to  a  technician  for 

12    maintenance.  These may be reasonable concerns and could, as a factual matter, 

13    inform  the  analysis  of  whether  DOCCS  is  unduly  burdened  by  Wright’s  use  of 

14    his  motorized  wheelchair.    To  be  clear,  however,  DOCCS  may  not  rely  upon 

15    general  safety  and  security  concerns  to  show  that  it  is  unduly  burdened  by 

16    Wright’s request.  In whatever evidentiary presentation it chooses to make before 

17    the district court on remand, DOCCS must proffer specific reasons why allowing 

18    Wright the use of his motorized wheelchair would be unduly burdensome.   



                                                  32 
      15‐3168‐cv 
      Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                 
       
 1           A  reasonable  fact‐finder  could  conclude  that  safety  and  administrative 

 2    worries  are  sufficient  bases  to  find  in  DOCCS’s  favor.    But,  a  reasonable  fact‐

 3    finder  could  also  find  for  Wright—determining  that  DOCCS  would  not  be 

 4    unduly burdened by allowing Wright the use of his motorized wheelchair.  We 

 5    therefore  vacate  the  district  court’s  grant  of  summary  judgment  in  favor  of 

 6    DOCCS  on  Wright’s  ADA  and  RA  claims  and  remand  the  case  for  further 

 7    proceedings consistent with this opinion.  

 8           3. Failure to Grieve  

 9           We note that the district court granted DOCCS summary judgment on an 

10    alternative ground: because Wright “refused to engage in an interactive process” 

11    with  DOCCS  and  failed  adequately  to  grieve  the  mobility  assistance  program, 

12    Wright  did  not  follow  the  underlying  policy  of  the  ADA  such  that  granting 

13    injunctive  relief  was  particularly  inappropriate  in  this  case.  Wright,  2015  WL 

14    5751064, at *16.  We disagree with the district court’s assessment in this regard.  

15    Wright did not refuse to engage with DOCCS in an interactive process.  Rather, 

16    Wright informally complained to correction officers, and his counsel wrote four 

17    unanswered letters attempting to resolve the conflict prior to initiating litigation.  

18    On  this  record,  it  appears  that  DOCCS  was  well  aware  of  Wright’s  issues  with 



                                                  33 
     15‐3168‐cv 
     Wright v. New York State Dep’t of Corr. & Cmty. Supervision                                
      
1    the  mobility  assistance  program  but,  as  noted  above,  did  not  evaluate  Wright’s 

2    specific  individual  needs.    DOCCS’s  failure  to  engage  in  an  interactive  process 

3    with Wright and his attorney is DOCCS’s shortcoming, not Wright’s. This lack of 

4    interactive  process  is  no  basis  for  granting  summary  judgment  in  favor  of  the 

5    defendants.  

6                                        CONCLUSION 

7           For the foregoing reasons, we vacate and remand for further proceedings 

8    consistent with this opinion. 




                                                 34